Citation Nr: 0729681	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  98-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder diagnosed as chronic schizophrenia, undifferentiated 
type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Jurisdiction has since been transferred 
to the San Juan, Puerto Rico, RO.  

In January 1991 the veteran appeared and testified at an RO 
hearing in Newark, New Jersey.  The transcript of that 
hearing is included in the record.

In April 2005 the Board remanded the matter for a C&P 
examination.  The report of that examination, which was duly 
conducted in October 2005, is of record.

The Board notes that in correspondence received by the RO in 
April 2006 the veteran stated a claim for depression.  This 
issue has not been adjudicated and is, accordingly, referred 
back to the RO for appropriate action.


FINDING OF FACT

The veteran was not diagnosed with schizophrenia during 
service or within the year thereafter, and his current 
schizophrenia disorder is not linked by competent medical 
evidence to service.


CONCLUSION OF LAW

A neuropsychiatric disability diagnosed as chronic 
schizophrenia, undifferentiated type, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a neuropsychiatric 
disorder that has been diagnosed as chronic schizophrenia, 
undifferentiated type, which he contends began during 
service.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records (SMRs) contain no evidence of any 
diagnosis of or treatment for schizophrenia.  Although SMRs 
do show that the veteran was administered medication in April 
1973 because of the veteran's complaints that he was nervous 
and unable to sleep at night, diagnosis was of "anxiety 
reaction."  In fact, the earliest post-service evidence of 
schizophrenia is a January 1977 VA outpatient treatment 
report.  

In October 2005 the veteran was accorded a compensation and 
pension (C&P) examination, which confirmed prior diagnosis of 
schizophrenia, chronic, undifferentiated type.  According to 
the examiner, "based on the veteran's history, records and 
evaluation . . . his current neuropsychiatric condition is . 
. . not due to, or caused by, or the result of, or secondary 
to his military service."  The examiner added that the 
veteran's schizophrenia "was diagnosed and described long 
after his military service."  The record contains no 
competent medical evidence to the contrary.  

The Board notes the veteran's assertions of incurrence during 
service; but, as stated before, SMRs contain no evidence of 
said.  While the veteran is competent to report as to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2).  In the absence of any competent 
medical evidence of schizophrenia symptomatology during 
service or within the one year period following service, and 
in the absence of any competent medical opinion evidence of 
any nexus between current symptomatology and service, a 
causal link between the veteran's current neuropsychiatric 
disorder and his military service cannot be established.  
Espiritu v. Derwinski, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a).  Service connection for a neuropsychiatric 
disorder, diagnosed as chronic schizophrenia, 
undifferentiated type, must therefore be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  VA sent the veteran a letter in April 
2003 which satisfied the requirements of the VCAA.  A second 
letter was sent to the veteran from the Appeals Management 
Center in May 2005, which also satisfied the duty to notify 
provisions.  In the second letter, the veteran was informed 
of the evidence that VA would obtain and of the evidence that 
he should submit, or request assistance in obtaining, from 
VA.  He was also explicitly asked to provide "any evidence 
in [his] possession that pertains" to his clam (38 C.F.R. 
§ 3.159(b)(1)).  The case was then readjudicated by way of 
Supplemental Statements of the Case dated in March 2006 and 
January 2007.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted.  Communications sent to the veteran show 
that the veteran was informed of the evidence he was required 
to submit in this case.  The Board also notes that although 
the veteran is under a psychiatric disability, he has been 
zealously represented by an established veteran's advocate 
throughout his appeal.  The veteran is thus found to be 
reasonably expected to understand the evidence that was 
needed to substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of how disability ratings and effective dates are determined 
in January 2007.  Although this correspondence was issued 
after the June 1990 rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, having found that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA treatment records.  The 
veteran has also been accorded a C&P psychiatric examination, 
the report of which is of record.  There is no indication in 
the record that additional evidence is available and not part 
of the claims file.  


ORDER

Service connection for a neuropsychiatric disorder, diagnosed 
as chronic schizophrenia, undifferentiated type, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


